IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 267
                                          :
REAPPOINTMENT TO APPELLATE                : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                    :
COMMITTEE                                 :




                                        ORDER


PER CURIAM


         AND NOW, this 12th day of April, 2017, Carrie L. Allman, Esquire, Montgomery

County, is hereby reappointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years, commencing July 1, 2017.